Exhibit 10.1
 
SUBSCRIPTION AGREEMENT


THIS SUBSCRIPTION AGREEMENT (this “Agreement”), is dated as of May 11, 2012, by
and between Innovative Food Holdings, Inc., a Florida corporation (the
“Company”), and the subscribers identified on Schedule 1 hereto (the
“Subscribers”).


WHEREAS, the Company and the Subscribers are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
the provisions of Section 4(2), Section 4(6) and/or Regulation D (“Regulation
D”) as promulgated by the United States Securities and Exchange Commission (the
“Commission”) under the Securities Act of 1933, as amended (the “1933 Act”);


WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Subscribers, as
provided herein, and the Subscribers shall purchase for up to $1,080,000
(“Purchase Price”), in the aggregate, (i) $1,200,000 of principal amount
(“Principal Amount”) secured promissory notes of the Company (“Note” or
“Notes”), a form of which is annexed hereto as Exhibit A, convertible into
shares of the Company’s Common Stock, $0.0001 par value (the “Common Stock”) at
a per share conversion price set forth in the Notes (“Conversion Price”); and
(ii) Warrants (the “Warrants”) in the forms attached hereto as Exhibit B1, B2,
B3, and B4, to purchase shares of the Company’s Common Stock (the “Warrant
Shares”) (the “Offering”).  The Notes, shares of Common Stock issuable upon
conversion of the Notes (the “Conversion Shares”), the Warrants and the Warrant
Shares are collectively referred to herein as the “Securities”; and


WHEREAS, the aggregate proceeds of the sale of the Notes and the Warrants
contemplated hereby (“Purchase Price”) shall be held in escrow by Grushko &
Mittman, P.C., 515 Rockaway Avenue, Valley Stream, New York 11581 (the “Escrow
Agent”) pursuant to the terms of an Escrow Agreement to be executed by the
parties substantially in the form attached hereto as Exhibit C (the “Escrow
Agreement”).


NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Subscribers hereby agree as
follows:


1.           Closing.  Subject to the satisfaction or waiver of the terms and
conditions of this Agreement, on the “Closing Date,” Subscribers shall purchase
and the Company shall sell to such Subscribers the Shares and the Warrants as
described in Section 2 below.  The date the Escrow Agent releases the funds
received from one or more Subscribers to the Company and releases the Escrow
Documents (as defined in the Escrow Agreement) to the parties in accordance with
the provisions of the Escrow Agreement shall be the Closing Date with respect to
such released funds and Escrow Documents, and such release is referred to herein
as the “Closing.”  There shall be only one Closing.


2.           Notes and Warrants.


(a)           Notes.   Subject to the satisfaction or waiver of the terms and
conditions of this Agreement, on the Closing Date, each Subscriber shall
purchase from the Company, and the Company shall sell to each such Subscriber, a
Note in the Principal Amount designated on Schedule 1 hereto for each such
Subscriber’s Purchase Price indicated thereon.


(b)           Warrants.  On the Closing Date, the Company will issue and deliver
the Warrants to the Subscribers.  The exercise price to acquire a Warrant Share
upon exercise of a Class E Warrant shall be $0.0002, subject to reduction as
described in the Warrants.  Each Warrant will be exercisable for eight
years.  Up to 23,000,000 Class E Warrants will be exercisable commencing the
Closing Date.  Up to 12,000,000 Class F Warrants will be exercisable commencing
twelve months after the Closing Date.  Up to 15,000,000 Class G Warrants will be
exercisable commencing twenty months after the Closing Date.  Up to 25,000,000
Class H Warrants will be exercisable commencing twenty-eight months after the
Closing Date.
 
 
1

--------------------------------------------------------------------------------

 


(c)           Allocation of Purchase Price.   The Purchase Price will be
allocated by each Subscriber, at each Subscriber’s election, among the
components of the Securities so that each component of the Securities will be
fully paid and non-assessable, and acquired for value.


3.           Security Interest.   On February 24, 2005, in connection with an
offering of the Company’s promissory notes and Common Stock purchase warrants
(the “February 2005 Offering”), certain lenders and subsequently their assignees
(“Other Secured Parties”) were granted a security interest in the assets of the
Company, including ownership of Food Innovations, Inc., one of the Company’s
Subsidiaries (as defined in Section 5(a) of the Agreement) and in the assets of
Food Innovations, Inc., which security interest was memorialized in two
“Security and Pledge Agreements” dated as of February 24, 2005, as amended on
August 25, 2005 pursuant to a Modification and Amendment Agreement and as
further amended on August 25, 2005 pursuant to an Amendment, Waiver and Consent
and further amended on December 31, 2008 pursuant to the December 31, 2008
Transaction Documents, and further amended pursuant to Amendment Waiver and
Consent dated January 1, 2009 (collectively with the February 2005 Offering, the
“Other Offerings”).  The Subsidiaries (as defined in Section 5(a) of this
Agreement) shall guarantee the Company’s obligations under the Transaction
Documents [as defined in Section 5(c)].   Such guarantee will be memorialized in
a “Subsidiary Guaranty”, a form of which is annexed hereto as Exhibit D.  The
Security and Pledge Agreements are hereby amended to include the Subscribers and
the Company agrees that the Subscribers are hereby made parties to the Security
and Pledge Agreements as “Secured Parties” therein and their interests in the
Obligations (as defined in the Security Agreement) are pari pasu in proportion
to their specific Obligation amounts and of equal priority with each other to
each other in relation to the Obligations arising under this Subscription
Agreement and Transaction Documents and the interests of the Other Secured
Parties in the Collateral.  The Company will execute such other agreements,
documents and financing statements reasonably requested by the Subscribers to
memorialize and further protect the security interest described herein, which
will be filed at the Company’s expense with the jurisdictions, states and
counties designated by the Subscribers.  The Company will also execute all such
documents reasonably necessary in the opinion of Subscribers to memorialize and
further protect the security interest described herein.  Pursuant to Section 13
of this Agreement, such Other Secured Parties will waive their rights and
consent to the Transaction Documents as necessary to allow the Subscribers to
join in the Security and Pledge Agreements as Secured Parties (as defined
therein).


4.           Subscriber Representations and Warranties.  Each of the Subscribers
hereby represents and warrants to and agrees with the Company with respect only
to such Subscriber that:


(a)           Organization and Standing of the Subscriber.  Subscriber, to the
extent applicable, is an entity duly formed, validly existing and in good
standing under the laws of the jurisdiction of its formation.


(b)           Authorization and Power.  Such Subscriber has the requisite power
and authority to enter into and perform this Agreement and the other Transaction
Documents [as defined in Section 5(a)] and to purchase the Note and Warrants
being sold to it hereunder.  The execution, delivery and performance of this
Agreement and the other Transaction Documents by such Subscriber and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary corporate action, and no further consent or
authorization of Subscriber or its board of directors or stockholders, if
applicable, is required.  This Agreement and the other Transaction Documents
have been duly authorized, executed and delivered by such Subscriber and
constitutes, or shall constitute, when executed and delivered, a valid and
binding obligation of such Subscriber, enforceable against Subscriber in
accordance with the terms thereof.
 
 
2

--------------------------------------------------------------------------------

 


(c)           No Conflicts.  The execution, delivery and performance of this
Agreement and the other Transaction Documents and the consummation by such
Subscriber of the transactions contemplated hereby and thereby or relating
hereto do not and will not (i) result in a violation of such Subscriber’s
charter documents, bylaws or other organizational documents, if applicable; (ii)
conflict with nor constitute a default (or an event which with notice or lapse
of time or both would become a default) under any agreement to which such
Subscriber is a party; nor (iii) result in a violation of any law, rule, or
regulation, or any order, judgment or decree of any court or governmental agency
applicable to such Subscriber or its properties (except for such conflicts,
defaults and violations as would not, individually or in the aggregate, have a
material adverse effect on Subscriber).  Such Subscriber is not required to
obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of its obligations under this Agreement and the other
Transaction Documents  nor to purchase the Securities in accordance with the
terms hereof, provided that for purposes of the representation made in this
sentence, such Subscriber is assuming and relying upon the accuracy of the
relevant representations and agreements of the Company herein.


(d)           Information on Company.   Such Subscriber has been furnished with
or has had access to the EDGAR Website of the Commission to the Company’s
filings made with the Commission through the tenth business day preceding the
Closing Date, referred to herein collectively as the “Reports”.  Subscribers are
not deemed to have any knowledge of any information not included in the Reports
unless such information is delivered in the manner described in the next
sentence.  In addition, such Subscriber may have received in writing from the
Company such other information concerning its operations, financial condition
and other matters as such Subscriber has requested in writing, identified
thereon as OTHER WRITTEN INFORMATION (such other information is collectively,
the “Other Written Information”), and considered all factors such Subscriber
deems material in deciding on the advisability of investing in the Securities.


(e)           Information on Subscriber.   Such Subscriber is, and, unless the
Company is notified by the Subscribers otherwise, will be at the time of the
conversion of the Notes and exercise of the Warrants, an “accredited investor,”
as such term is defined in Regulation D promulgated by the Commission under the
1933 Act, is experienced in investments and business matters, has made
investments of a speculative nature and has purchased securities of United
States publicly-owned companies in private placements in the past and, with its
representatives, has such knowledge and experience in financial, tax and other
business matters as to enable such Subscriber to utilize the information made
available by the Company to evaluate the merits and risks of and to make an
informed investment decision with respect to the proposed purchase, which
represents a speculative investment.  Such Subscriber has the authority and is
duly and legally qualified to purchase and own the Securities.  Such Subscriber
is able to bear the risk of such investment for an indefinite period and to
afford a complete loss thereof.  The information set forth on Schedule 1 hereto
regarding such Subscriber is accurate.


(f)           Purchase of Notes and Warrants.  On the Closing Date, such
Subscriber will purchase the Note and Warrants as principal for its own account
for investment only and not with a view toward, or for resale in connection
with, the public sale or any distribution thereof.


(g)           Compliance with Securities Act.   Such Subscriber understands and
agrees that the Securities have not been registered under the 1933 Act or any
applicable state securities laws, by reason of their issuance in a transaction
that does not require registration under the 1933 Act (based in part on the
accuracy of the representations and warranties of the Subscriber contained
herein), and that the Securities must be held indefinitely unless a subsequent
disposition is registered under the 1933 Act or any applicable state securities
laws or is exempt from such registration.  In any event, and subject to
compliance with applicable securities laws, the Subscriber may enter into lawful
hedging transactions in the course of hedging the position they assume in the
Securities, and deliver the Securities, to close out their positions or
otherwise settle other transactions, or loan or pledge the Securities, or
interests in the Securities, to third parties who in turn may dispose of these
Securities.
 
 
3

--------------------------------------------------------------------------------

 


(h)           Conversion Shares and Warrant Shares Legend.  The Conversion
Shares and Warrant Shares shall bear the following or similar legend:


“THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAS NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, NOR APPLICABLE
STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER AND BE
REASONABLY ACCEPTABLE TO THE COMPANY), IN A GENERALLY ACCEPTABLE FORM, THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE
144 OR RULE 144A UNDER SAID ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES
MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR
FINANCING ARRANGEMENT SECURED BY THE SECURITIES.”


(i)           Notes and Warrants Legend.  The Notes and Warrants shall bear the
following legend:


“NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE
-OR-  EXERCISABLE] HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR APPLICABLE STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED
FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR (B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE
HOLDER AND BE REASONABLY ACCEPTABLE TO THE COMPANY), IN A GENERALLY ACCEPTABLE
FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD
PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.  NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.”


(j)           Communication of Offer.  The offer to sell the Securities was
directly communicated to such Subscriber by the Company.  At no time was such
Subscriber presented with or solicited by any leaflet, newspaper or magazine
article, radio or television advertisement, or any other form of general
advertising or solicited or invited to attend a promotional meeting otherwise
than in connection and concurrently with such communicated offer.
 
 
4

--------------------------------------------------------------------------------

 


(k)           Restricted Securities.   Such Subscriber understands that the
Securities have not been registered under the 1933 Act and such Subscriber will
not sell, offer to sell, assign, pledge, hypothecate or otherwise transfer any
of the Securities unless pursuant to an effective registration statement under
the 1933 Act, or unless an exemption from registration is
available.  Notwithstanding anything to the contrary contained in this
Agreement, such Subscriber may transfer (without restriction and without the
need for an opinion of counsel) the Securities to its Affiliates (as defined
below) provided that each such Affiliate is an “accredited investor” under
Regulation D and such Affiliate agrees to be bound by the terms and conditions
of this Agreement. For the purposes of this Agreement, an “Affiliate” of any
person or entity means any other person or entity directly or indirectly
controlling, controlled by or under direct or indirect common control with such
person or entity.  For purposes of this definition, “control” means the power to
direct the management and policies of such person or firm, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise.


(l)           No Governmental Review.  Such Subscriber understands that no
United States federal or state agency or any other governmental or state agency
has passed on or made recommendations or endorsement of the Securities or the
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.


(m)           Correctness of Representations.  Subscriber represents that the
foregoing representations and warranties are true and correct as of the date
hereof and, unless Subscriber otherwise notifies the Company prior to the
Closing Date, shall be true and correct as of the Closing Date.


(n)           Survival.  The foregoing representations and warranties shall
survive the Closing Date.


5.           Company Representations and Warranties.  Except as set forth in the
Schedules and except for those matters adopted by the shareholders of the
Company at a shareholder meeting held January 25, 2012, the Company represents
and warrants to and agrees with each Subscriber that:


(a)           Due Incorporation.  The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the
jurisdiction of its incorporation and has the requisite corporate power to own
its properties and to carry on its business as presently conducted.  The Company
is duly qualified as a foreign corporation to do business and is in good
standing in each jurisdiction where the nature of the business conducted or
property owned by it makes such qualification necessary, other than those
jurisdictions in which the failure to so qualify would not have a Material
Adverse Effect (as defined herein).  For purposes of this Agreement, a “Material
Adverse Effect” shall mean a material adverse effect on the financial condition,
results of operations, prospects, properties or business of the Company when
taken as a whole, other than an effect primarily or proximately resulting from
(A) changes in general economic or market conditions affecting the industry
generally in which such entity and its Subsidiaries operate, which changes do
not disproportionately affect such entity taken as a whole with its Subsidiaries
as compare to other similarly situated participants in the industry in which
such entity and its Subsidiaries operate; (B) changes in applicable law or
generally accepted accounting principles; and (C) acts of terrorism, war or
natural disasters which do not disproportionately affect such entity taken as a
whole.  For purposes of this Agreement, “Subsidiary” means, with respect to any
entity at any date, any direct or indirect corporation, limited or general
partnership, limited liability company, trust, estate, association, joint
venture or other business entity of which (A) more than 30% of (i) the
outstanding capital stock having (in the absence of contingencies) ordinary
voting power to elect a majority of the board of directors or other managing
body of such entity, (ii) in the case of a partnership or limited liability
company, the interest in the capital or profits of such partnership or limited
liability company or (iii) in the case of a trust, estate, association, joint
venture or other entity, the beneficial interest in such trust, estate,
association or other entity business is, at the time of determination, owned or
controlled directly or indirectly through one or more intermediaries, by such
entity, or (B) is under the actual control of the Company.  The Company’s
Subsidiaries are disclosed on Schedule 5(a).  The Company has not been known by
any other names within the last eight (8) years.
 
 
5

--------------------------------------------------------------------------------

 


(b)           Outstanding Stock.  Except as disclosed on Schedule 5(b), all
issued and outstanding shares of capital stock and equity interests in the
Company have been duly authorized and validly issued and are fully paid and
non-assessable.


(c)           Authority; Enforceability.  This Agreement, the Notes,
Warrants,  the Escrow Agreement, and any other agreements delivered or required
to be delivered together with or pursuant to this Agreement or in connection
herewith (collectively “Transaction Documents”) have been duly authorized,
executed and delivered by the Company and are valid and binding agreements of
the Company, enforceable in accordance with their terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights generally and
to general principles of equity.   The Company has full corporate power and
authority necessary to enter into and deliver the Transaction Documents and to
perform their obligations thereunder.


(d)           Capitalization and Additional Issuances.   The authorized and
outstanding capital stock of the Company on an actually issued and on a fully
diluted basis and all outstanding rights to acquire or receive, directly or
indirectly, any equity of the Company as of the date of this Agreement and the
Closing Date (not including the Securities) are set forth in the Reports or on
Schedule 5(d).  Except as set forth on Schedule 5(d), there are no options,
warrants, or rights to subscribe to, securities, rights, understandings or
obligations convertible into or exchangeable for or granting any right to
subscribe for any shares of capital stock or other equity interest of the
Company.  The only officer, director, employee and consultant stock option or
stock incentive plan or similar plan currently in effect or contemplated by the
Company is described on Schedule 5(d).  There are no outstanding agreements or
preemptive or similar rights affecting the Company’s Common Stock or equity.


(e)           Consents.  Except for the consent of the Other Secured Parties, no
consent, approval, authorization or order of any court, governmental agency or
body or arbitrator having jurisdiction over the Company, or any of its
Affiliates, any Principal Market [as defined in Section 9(b)], or the Company’s
stockholders is required for the execution by the Company of the Transaction
Documents and compliance and performance by the Company of its obligations under
the Transaction Documents, including, without limitation, the issuance and sale
of the Securities.  The Transaction Documents and the Company’s performance of
its obligations thereunder has been unanimously approved by the Company’s board
of directors in accordance with the Company’s Certificate of Incorporation and
applicable law.  Any such qualifications and filings will, in the case of
qualifications, be effective upon Closing and will, in the case of filings, be
made within the time prescribed by law.


(f)           No Violation or Conflict.  Upon Closing, and assuming the
representations and warranties of the Subscriber in Section 4 are true and
correct, neither the issuance nor the sale of the Securities nor the performance
of the Company’s obligations under the Transaction Documents by the Company,
will:


(i)           violate, conflict with, result in a breach of, or constitute a
default (or an event which with the giving of notice or the lapse of time or
both would be reasonably likely to constitute a default) under (A) the articles
or certificate of incorporation, charter or bylaws of the Company, (B) to the
Company’s knowledge, any decree, judgment, order, law, treaty, rule, regulation
or determination applicable to the Company of any court, governmental agency or
body, or arbitrator having jurisdiction over the Company or over the properties
or assets of the Company or any of its Affiliates, (C) the terms of any bond,
debenture, note or any other evidence of indebtedness, or any agreement, stock
option or other similar plan, indenture, lease, mortgage, deed of trust or other
instrument to which the Company or any of its Affiliates is a party, by which
the Company or any of its Affiliates is bound, or to which any of the properties
of the Company or any of its Affiliates is subject, or (D) the terms of any
“lock-up” or similar provision of any underwriting or similar agreement to which
the Company, or any of its Affiliates is a party except the violation, conflict,
breach, or default of which would not have a Material Adverse Effect; or
 
 
6

--------------------------------------------------------------------------------

 


(ii)           result in the creation or imposition of any lien, charge or
encumbrance upon the Securities or any of the assets of the Company or any of
its Affiliates except in favor of each Subscriber as described herein; or


(iii)           result in the activation of any anti-dilution rights or a reset
or repricing of any debt, equity or security instrument of any creditor or
equity holder of the Company, or the holder of the right to receive any debt,
equity or security instrument of the Company nor result in the acceleration of
the due date of any obligation of the Company; or


           (iv)           result in the triggering of any rights of first
refusal, participation rights, piggy-back or other registration rights of any
person or entity holding securities of the Company or having the right to
receive securities of the Company or pursuant to any agreement with the Company.


(g)           The Securities.  The Securities upon issuance:


(i)           are, or will be, free and clear of any security interests, liens,
claims or other encumbrances, subject only to restrictions upon transfer under
the 1933 Act and any applicable state securities laws;


(ii)           subject to the accuracy of the representations of the Subscibers
set forth in Section 4, Notes and Warrants, have been, or will be, duly and
validly authorized and on the dates of issuance of the Notes and Warrants, the
Conversion Shares upon conversion of the Notes, and the Warrant Shares upon
exercise of the Warrants, such Notes, Warrants, Conversion Shares and Warrant
Shares will be duly and validly issued, fully paid and non-assessable and if
registered pursuant to the 1933 Act and resold pursuant to an effective
registration statement or an exemption from registration in compliance with
securities laws and prospectus delivery requirements, will be free trading,
unrestricted and unlegended;


(iii)           will not have been issued or sold in violation of any preemptive
or other similar rights of the holders of any securities of the Company or
rights to acquire securities or debt of the Company;


(iv)           will not subject the holders thereof to personal liability by
reason of being such holders unless caused by the act or omission of such
holders taken or omitted contrary to the Transaction Documents; and


           (v)           assuming the representations and warranties of the
Subscribers as set forth in Section 4 hereof are true and correct, will not
result in a violation of Section 5 under the 1933 Act.


(h)           Litigation.  Except as disclosed in the Reports, there is no
pending or, to the best knowledge of the Company, threatened action, suit,
proceeding or investigation before any court, governmental agency or body, or
arbitrator having jurisdiction over the Company, or any of its Affiliates that
would affect the execution by the Company or the complete and timely performance
by the Company of its obligations under the Transaction Documents.  Except as
disclosed in the Reports, there is no pending or, to the best knowledge of the
Company, basis for or threatened action, suit, proceeding or investigation
before any court, governmental agency or body, or arbitrator having jurisdiction
over the Company, or any of its Affiliates which litigation if adversely
determined would have a Material Adverse Effect.
 
 
7

--------------------------------------------------------------------------------

 


(i)           No Market Manipulation.  The Company and its Affiliates have not
taken, and will not take, directly or indirectly, any action designed to, or
that might reasonably be expected to, cause or result in stabilization or
manipulation of the price of the Common Stock to facilitate the sale or resale
of the Securities or affect the price at which the Securities may be issued or
resold.


(j)           Information Concerning Company.  The Reports and Other Written
Information contain all material information relating to the Company and its
operations and financial condition as of their respective dates which
information is required to be disclosed therein.   Since December 31, 2011, and
except as disclosed in the Reports or modified in Other Written Information or
in the Schedules hereto, there has been no Material Adverse Effect relating to
the Company. The Reports and Other Written Information including the financial
statements included therein do not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, taken as a whole, not misleading in light of the
circumstances and when made.


(k)           Solvency.  The Company does not intend to incur debts beyond its
ability to pay such debts as they mature (taking into account the timing and
amounts of cash to be payable on or in respect of its debt).


(l)           Defaults.  The Company is not in violation of its articles of
incorporation or bylaws.   The Company is (i) not in default under or in
violation of any other material agreement or instrument to which it is a party
or by which it or any of its properties are bound or affected, which default or
violation would have a Material Adverse Effect, (ii) not in default with respect
to any order of any court, arbitrator or governmental body or subject to or
party to any order of any court or governmental authority arising out of any
action, suit or proceeding under any statute or other law respecting antitrust,
monopoly, restraint of trade, unfair competition or similar matters which
default would have a Material Adverse Effect, or (iii) not in violation of any
statute, rule or regulation of any governmental authority which violation would
have a Material Adverse Effect.


(m)           No Integrated Offering.   Neither the Company, nor any of its
Affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales of any security of the Company nor solicited
any offers to buy any security of the Company under circumstances that would
cause the offer of the Securities pursuant to this Agreement to be integrated
with prior offerings by the Company for purposes of the 1933 Act or any
applicable stockholder approval provisions, including, without limitation, under
the rules and regulations of the Bulletin Board.  No prior offering will impair
the exemptions relied upon in this Offering or the Company’s ability to timely
comply with its obligations hereunder.  Neither the Company nor any of its
Affiliates will take any action or suffer any inaction or conduct any offering
other than the transactions contemplated hereby that may be integrated with the
offer or issuance of the Securities or that would impair the exemptions relied
upon in this Offering or the Company’s ability to timely comply with its
obligations hereunder.


(n)           No General Solicitation.  Neither the Company, nor any of its
Affiliates, nor to its knowledge, any person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D under the 1933 Act) in connection with the offer or sale
of the Securities.


(o)           No Undisclosed Liabilities.  The Company has no liabilities or
obligations which are material, individually or in the aggregate, other than
those incurred in the ordinary course of the Company’s business since December
31, 2011, and which, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect, except as disclosed in the Reports
or in Schedule 5(o).
 
 
8

--------------------------------------------------------------------------------

 


(p)           No Undisclosed Events or Circumstances.  Since December 31, 2011,
except as disclosed in the Reports, no event or circumstance has occurred or
exists with respect to the Company or its businesses, properties, operations or
financial condition, that, under applicable law, rule or regulation, requires
public disclosure or announcement prior to the date hereof by the Company but
which has not been so publicly announced or disclosed in the Reports.


(q)           Dilution.   The Company’s executive officers and directors
understand the nature of the Securities being sold hereby and recognize that the
issuance of the Securities will have a potential dilutive effect on the equity
holdings of other holders of the Company’s equity or rights to receive equity of
the Company.  The board of directors of the Company has concluded, in its good
faith business judgment, that the issuance of the Securities is in the best
interests of the Company.  The Company specifically acknowledges that its
obligation to issue the Conversion Shares upon conversion of the Notes and the
Warrant Shares upon exercise of the Warrants is binding upon the Company and
enforceable regardless of the dilution such issuance may have on the ownership
interests of other stockholders of the Company or parties entitled to receive
equity of the Company.


(r)           No Disagreements with Accountants and Lawyers.  There are no
material disagreements of any kind presently existing, or reasonably anticipated
by the Company to arise between the Company and the accountants and lawyers
previously and presently employed by the Company, including but not limited to
disputes or conflicts over payment owed to such accountants and lawyers, nor
have there been any such disagreements during the two years prior to the Closing
Date.


(s)           Investment Company.   Neither the Company nor any Affiliate of the
Company is an “investment company” within the meaning of the Investment Company
Act of 1940, as amended.


(t)           Foreign Corrupt Practices.  Neither the Company, nor to the
knowledge of the Company, any agent or other person acting on behalf of the
Company, has (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any person
acting on its behalf of which the Company is aware) which is  in violation of
law, or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended.


(u)           Reporting Company/Shell Company.  The Company is a publicly-held
company subject to reporting obligations pursuant to Section 13 of the
Securities Exchange Act of 1934, as amended (the “1934 Act”).  Pursuant to the
provisions of the 1934 Act, the Company has timely filed all reports and other
materials required to be filed thereunder with the Commission during the
preceding twelve months.  The Company is not a “shell company” nor a “former
shell company” as those terms are employed in Rule 144 under the 1933 Act.


(v)           Listing.  The Company’s Common Stock is quoted on the OTC Bulletin
Board (“Bulletin Board”) under the symbol IVFH.  The Company has not received
any pending oral or written notice that its Common Stock is not eligible nor
will become ineligible for quotation on the Bulletin Board nor that its Common
Stock does not meet all requirements for the continuation of such quotation.
 
 
9

--------------------------------------------------------------------------------

 


(w)           DTC Status.   The Company’s transfer agent is a participant in and
the Common Stock is eligible for transfer pursuant to the Depository Trust
Company Automated Securities Transfer Program. The name, address, telephone
number, fax number, contact person and email address of the Company transfer
agent is set forth on Schedule 5(w) hereto.


(x)           Anti-Takeover.  The Company and its Board of Directors will have
taken as of the Closing Date all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s Certificate of Incorporation (or
similar charter documents) or the laws of its jurisdiction of incorporation that
are or could become applicable to the Subscribers as a result of the Subscribers
and the Company fulfilling their obligations or exercising their rights under
the Transaction Documents, including without limitation as a result of the
Company’s issuance of the Notes, Warrants, Conversion Shares and Warrant Shares
and the Subscribers’ ownership of the Notes, Warrants, Conversion Shares and
Warrant Shares.


(y)           Correctness of Representations.  The Company represents that the
foregoing representations and warranties are true and correct as of the date
hereof in all material respects, and, unless the Company otherwise notifies the
Subscribers prior to the Closing Date, shall be true and correct in all material
respects as of the Closing Date; provided, that, if such representation or
warranty is made as of a different date, in which case such representation or
warranty shall be true as of such date.


(z)           Survival.  The foregoing representations and warranties shall
survive the Closing Date.


6.           Regulation D Offering.  The offer and issuance of the Securities to
the Subscribers is being made pursuant to the exemption from the registration
provisions of the 1933 Act afforded by Section 4(2) or Section 4(6) of the 1933
Act and/or Rule 506 of Regulation D promulgated thereunder.  On the Closing
Date, the Company will provide an opinion reasonably acceptable to the
Subscribers from the Company’s legal counsel opining on the availability of an
exemption from registration under the 1933 Act as it relates to the offer and
issuance of the Securities and other matters reasonably requested by
Subscribers.  A form of the legal opinion is annexed hereto as Exhibit E.  The
Company will provide, at the Company’s expense, to the Subscribers and the
Company’s transfer agent, such other legal opinions, if any, as are reasonably
necessary in each Subscriber’s opinion for the issuance and resale of Common
Stock issuable upon conversion of the Notes and exercise of Warrants, Conversion
Shares and Warrant Shares pursuant to an effective registration statement, Rule
144 under the 1933 Act or an exemption from registration.


7.1.           Conversion of Notes.


(a)           Upon the conversion of a Note or part thereof, the Company shall,
at its own cost and expense, take all necessary action, including obtaining and
delivering an opinion of counsel to assure that the Company’s transfer agent
shall issue stock certificates in the name of a Subscriber (or its permitted
nominee) or such other persons as designated by Subscriber and in such
denominations to be specified at conversion representing the number of shares of
Common Stock issuable upon such conversion.  The Company warrants that no
instructions other than these instructions have been or will be given to the
transfer agent of the Company’s Common Stock and that the certificates
representing such shares shall contain no legend other than the legend set forth
in Section 4(h).  If and when a Subscriber sells the Conversion Shares, assuming
(i) a registration statement including such Conversion Shares for registration
has been filed with the Commission, is effective and the prospectus, as
supplemented or amended, contained therein is current and (ii) Subscriber or its
agent confirms in writing to the transfer agent that Subscriber has complied
with the prospectus delivery requirements, the Company will reissue the
Conversion Shares without restrictive legend and the Conversion Shares will be
free-trading, and freely transferable.  In the event that the Conversion Shares
are sold in a manner that complies with an exemption from registration, the
Company will promptly instruct its counsel to issue to the transfer agent an
opinion permitting removal of the legend, provided that Subscriber delivers
reasonably requested representations in support of such opinion.
 
 
10

--------------------------------------------------------------------------------

 

 
(b)           Each Subscriber will give notice of its decision to exercise its
right to convert its Note, interest, or part thereof by telecopying, or
otherwise delivering a completed Notice of Conversion (a form of which is
annexed as Exhibit A to the Note) to the Company via confirmed telecopier
transmission or otherwise pursuant to Section 13(a) of this
Agreement.  Subscriber will not be required to surrender the Note until the Note
has been fully converted or satisfied.  Each date on which a Notice of
Conversion is telecopied to the Company in accordance with the provisions hereof
by 6 PM Eastern Time (“ET”) (or if received by the Company after 6 PM ET, then
the next business day) shall be deemed a “Conversion Date.”  The Company will
itself or cause the Company’s transfer agent to transmit the Company’s Common
Stock certificates representing the Conversion Shares issuable upon conversion
of the Note to Subscriber via express courier for receipt by Subscriber within
five business days after the Conversion Date (such fifth day being the “Delivery
Date”).  In the event the Conversion Shares are electronically transferable,
then delivery of the Shares must be made by electronic transfer provided request
for such electronic transfer has been made by the Subscriber.   A Note
representing the balance of the Note not so converted will be provided by the
Company to Subscriber if requested by Subscriber, provided Subscriber delivers
the original Note to the Company.


(c)           The Company understands that a delay in the delivery of the
Conversion Shares in the form required pursuant to Section 7.1 hereof later than
the Delivery Date could result in economic loss to the Subscribers.  As
compensation to Subscribers for such loss, the Company agrees to pay (as
liquidated damages and not as a penalty) to each applicable Subscriber for late
issuance of Conversion Shares in the form required pursuant to Section 7.1
hereof upon Conversion of the Note, the amount of $100 per business day after
the Delivery Date for each $10,000 of Note principal amount and interest (and
proportionately for other amounts) being converted of the corresponding
Conversion Shares which are not timely delivered.  The Company shall pay any
payments incurred under this Section upon demand.  Furthermore, in addition to
any other remedies which may be available to the Subscribers, in the event that
the Company fails for any reason to effect delivery of the Conversion Shares on
or before the Delivery Date, the Subscriber will be entitled to revoke all or
part of the relevant Notice of Conversion by delivery of a notice to such effect
to the Company whereupon the Company and Subscriber shall each be restored to
their respective positions immediately prior to the delivery of such notice,
except that the damages payable in connection with the Company’s default shall
be payable through the date notice of revocation or rescission is given to the
Company.


7.2.           Mandatory Redemption at Subscriber’s Election.  In the event (i)
the Company is prohibited from issuing Conversion Shares, (ii) upon the
occurrence of any other Event of Default (as defined in the Note, this Agreement
or any other Transaction Document), that continues beyond any applicable cure
period, (iii) a Change in Control (as defined below) occurs, or (iv) upon the
liquidation, dissolution or winding up of the Company or any Subsidiary, then at
the Subscriber's election, the Company must pay to each Subscriber not later
than ten (10) days after request by such Subscriber, a sum of money determined
by multiplying up to the outstanding principal amount of the Note designated by
each such Subscriber by, at Subscriber’s election, the greater of (i) 115%, or
(ii) a fraction the numerator of which is the highest closing price of the
Common Stock for the thirty days preceding the date demand is made by Subscriber
pursuant to this Section 7.2 and the denominator of which is the lowest
applicable conversion price during such thirty (30) day period, plus accrued but
unpaid interest and any other amounts due under the Transaction Documents
("Mandatory Redemption Payment"). The Mandatory Redemption Payment must be
received by each Subscriber on the same date as the Conversion Shares otherwise
deliverable or within ten (10) days after request, whichever is sooner
("Mandatory Redemption Payment Date"). Upon receipt of the Mandatory Redemption
Payment, the corresponding Note principal, interest and other amounts will be
deemed paid and no longer outstanding.  The Subscriber may rescind the election
to receive a Mandatory Redemption Payment at any time until such payment is
actually received.  Liquidated damages calculated pursuant to Section 7.1(c)
hereof, that have been paid or accrued for the ten (10) day period prior to the
actual receipt of the Mandatory Redemption Payment by such Subscriber shall be
credited against the Mandatory Redemption Payment provided the balance of the
Mandatory Redemption Payment is timely paid.  For purposes of this Section 7.2,
“Change in Control” shall mean (i) the Company  becoming a Subsidiary of another
entity (other than a corporation formed by the Company for purposes of
reincorporation in another U.S. jurisdiction), (ii) the sale, lease or transfer
of substantially all the assets of the Company or any material Subsidiary, or
(iii) a business transaction or reorganization as a result of which the
shareholders of the Company immediately prior to the transaction or
reorganization hold less than a majority of the voting interests of the
surviving corporation or other entity after the transaction or reorganization,
or any similar corporate or other reorganization on or after the Closing
Date.  The foregoing notwithstanding, Subscriber may demand and receive from the
Company the amount stated above or any other greater amount which Subscriber is
entitled to receive or demand pursuant to the Transaction Documents.
 
 
11

--------------------------------------------------------------------------------

 


7.3.           Maximum Conversion.  A Subscriber shall not be entitled to
convert on a Conversion Date that amount of a Note nor may the Company make any
payment including principal, interest, or liquidated or other damages by
delivery of Conversion Shares in connection with that number of Conversion
Shares which would be in excess of the sum of (i) the number of shares of Common
Stock beneficially owned by such Subscriber and its Affiliates on a Conversion
Date or payment date, and (ii) the number of Conversion Shares issuable upon the
conversion of the Note with respect to which the determination of this provision
is being made on a calculation date, which would result in beneficial ownership
by Subscriber and its Affiliates of more than 9.99% of the outstanding shares of
Common Stock of the Company on such Conversion Date.  For the purposes of the
immediately preceding sentence, beneficial ownership shall be determined in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as
amended, and Rule 13d-3 thereunder.  Subject to the foregoing, the Subscriber
shall not be limited to aggregate conversions of only 9.99% and aggregate
conversions by the Subscriber may exceed 9.99%.  The Subscriber shall have the
authority to determine whether the restriction contained in this Section 7.3
will limit any conversion of a Note and the extent such limitation applies and
to which convertible or exercisable instrument or part thereof such limitation
applies.  The Subscriber may increase to not more than 9.99%, the permitted
beneficial ownership amount upon and effective after 61 days prior written
notice to the Company.  Subscriber may allocate which of the equity of the
Company deemed beneficially owned by Subscriber shall be included in the 9.99%
amount described above and which shall be allocated to the excess above 9.99%.


7.4.           Injunction Posting of Bond.  In the event a Subscriber shall
elect to convert a Note or part thereof, or exercise a Warrant, the Company may
not refuse conversion or exercise based on any claim that Subscriber or any one
associated or affiliated with Subscriber has been engaged in any violation of
law, or for any other reason, unless, a final non-appealable injunction from a
court made on notice to Subscriber, restraining and or enjoining conversion of
all or part of such Note or exercise of such Warrant shall have been sought and
obtained by the Company or the Company has posted a surety bond for the benefit
of Subscriber in the amount of 120% of the greater of the outstanding principal
and accrued but unpaid interest of the Note, or aggregate purchase price of the
Conversion Shares, or 120% of the aggregate exercise price of the Warrants which
are sought to be subject to the injunction, which bond shall remain in effect
until the completion of arbitration/litigation of the dispute and the proceeds
of which shall be payable to Subscriber to the extent the judgment or decision
is in Subscriber’s favor.
 
 
12

--------------------------------------------------------------------------------

 


7.5.           Buy-In.   In addition to any other rights available to
Subscribers, if the Company fails to deliver to a Subscriber Conversion Shares
by the Delivery Date and if after the Delivery Date Subscriber or a broker on
Subscriber’s behalf purchases (in an open market transaction or otherwise)
shares of Common Stock to deliver in satisfaction of a sale by Subscriber of the
Common Stock which Subscriber was entitled to receive upon such conversion (a
“Buy-In”), then the Company shall pay to Subscriber (in addition to any remedies
available to or elected by the Subscriber) the amount by which (A) Subscriber’s
total purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased exceeds (B) the aggregate principal and/or interest
amount of the Note for which such conversion request was not timely honored
together with interest thereon at a rate of 15% per annum, accruing until such
amount and any accrued interest thereon is paid in full (which amount shall be
paid as liquidated damages and not as a penalty).  For example, if a Subscriber
purchases shares of Common Stock having a total purchase price of $11,000 to
cover a Buy-In with respect to an attempted conversion of $10,000 of Note
principal and/or interest, the Company shall be required to pay Subscriber
$1,000 plus interest. Subscriber shall provide the Company written notice and
evidence indicating the amounts payable to Subscriber in respect of the Buy-In.


8.           Fees.


(a)           Broker’s Commission.   The Company on the one hand, and each
Subscriber (for himself only) on the other hand, agrees to indemnify the other
against and hold the other harmless from any and all liabilities to any persons
claiming brokerage commissions or similar fees on account of services purported
to have been rendered on behalf of the indemnifying party in connection with
this Agreement or the transactions contemplated hereby and arising out of such
party’s actions.  The Company represents that there are no parties entitled to
receive fees, commissions, finder’s fees, due diligence fees or similar payments
in connection with the Offering.  Anything in this Agreement to the contrary
notwithstanding, each Subscriber is providing indemnification only for such
Subscriber’s own actions and not for any action of any other Subscriber.  The
liability of the Company and each Subscriber’s liability hereunder is several
and not joint.  The Company represents that to the best of its knowledge there
are no other parties entitled to receive fees, commissions, or similar payments
in connection with the Offering.


(b)           Subscriber’s Legal Fees.   The Company shall pay to Grushko &
Mittman, P.C., a cash fee of $16,000 (“Legal Fees”) (of which $5,000 has been
paid prior to Closing) as reimbursement for services rendered in connection with
the transactions described in the Transaction Documents. The Legal Fees will be
payable out of funds held pursuant to the Escrow Agreement.  Grushko & Mittman,
P.C. will be reimbursed at Closing by the Company for all lien searches, filing
fees, and reasonable printing and shipping costs for the closing statements to
be delivered to Subscribers.


9.           Covenants of the Company.  The Company covenants and agrees with
the Subscribers as follows:


(a)           Stop Orders.  Subject to the prior notice requirement described in
Section 9(n), the Company will advise the Subscribers, within twenty-four hours
after it receives notice of issuance by the Commission, any state securities
commission or any other regulatory authority of any stop order or of any order
preventing or suspending any offering of any securities of the Company, or of
the suspension of the qualification of the Common Stock of the Company for
offering or sale in any jurisdiction, or the initiation of any proceeding for
any such purpose.  The Company will not issue any stop transfer order or other
order impeding the sale, resale or delivery of any of the Securities, except as
may be required by any applicable federal or state securities laws provided at
least five (5) days prior notice of such instruction is given to the
Subscribers.
 
 
13

--------------------------------------------------------------------------------

 


(b)           Listing/Quotation.  The Company shall promptly secure the
quotation or listing of the Conversion Shares and Warrant Shares upon each
national securities exchange, or automated quotation system upon which the
Company’s Common Stock is quoted or listed and upon which such Conversion Shares
and Warrant Shares are or become eligible for quotation or listing (subject to
official notice of issuance) and shall maintain same so long as any Notes and
Warrants are outstanding.  The Company will maintain the quotation or listing of
its Common Stock on the NYSE Amex Equities, Nasdaq Capital Market, Nasdaq Global
Market, Nasdaq Global Select Market, Bulletin Board, or New York Stock Exchange
(whichever of the foregoing is at the time the principal trading exchange or
market for the Common Stock (the “Principal Market”), and will comply in all
respects with the Company’s reporting, filing and other obligations under the
bylaws or rules of the Principal Market, as applicable. Subject to the
limitation set forth in Section 9(n), the Company will provide Subscribers with
copies of all notices it receives notifying the Company of the threatened and
actual delisting of the Common Stock from any Principal Market.  As of the date
of this Agreement and the Closing Date, the Bulletin Board is the Principal
Market.


(c)           Market Regulations.  If required, the Company shall notify the
Commission, the Principal Market and applicable state authorities, in accordance
with their requirements, of the transactions contemplated by this Agreement, and
shall take all other necessary action and proceedings as may be required and
permitted by applicable law, rule and regulation, for the legal and valid
issuance of the Securities to the Subscribers and promptly provide copies
thereof to the Subscribers.


(d)           Filing Requirements.  From the date of this Agreement and until
the last to occur of (i) all the Conversion Shares are eligible to be
transferred or sold by the Subscribers pursuant to a registration statement or
pursuant to Rule 144(b)(1)(i); (ii) none of the Notes are outstanding, or (iii)
twelve (12) months from the last conversion of a Note (the date of such latest
occurrence being the “End Date”), the Company will (A) comply in all respects
with its reporting and filing obligations under the 1934 Act, (B) voluntarily
comply with all reporting requirements that are applicable to an issuer with a
class of shares registered pursuant to Section 12(g) of the 1934 Act even if the
Company is not subject to such reporting requirements sufficient to permit
Subscriber to be able to resell the Conversion Shares and Warrant Shares
pursuant to Rule 144(b)(i), and (C) comply with all requirements related to any
registration statement filed pursuant to this Agreement.  The Company will use
its commercially reasonable best efforts not to take any action or file any
document (whether or not permitted by the 1933 Act or the 1934 Act or the rules
thereunder) to terminate or suspend such registration or to terminate or suspend
its reporting and filing obligations under said acts until the End Date.  Until
the End Date, the Company will continue the listing or quotation of the Common
Stock on a Principal Market and will comply in all respects with the Company’s
reporting, filing and other obligations under the bylaws or rules of the
Principal Market.  The Company agrees to timely file a Form D with respect to
the Securities if required under Regulation D and to provide a copy thereof to
each Subscriber promptly after such filing.


(e)           Use of Proceeds.   The proceeds of the Offering will be
substantially employed by the Company for the purposes set forth on Schedule
9(e) hereto.  Except as described on Schedule 9(e), the Purchase Price may not
and will not be used for accrued and unpaid officer and director salaries, nor
payment of financing related debt nor redemption of outstanding notes or equity
instruments of the Company nor non-trade payables outstanding on the Closing
Date.


(f)           Reservation.   Not later than sixty (60) days after the Closing
Date, the Company undertakes to reserve on behalf of Subscribers from its
authorized but unissued Common Stock, a number of shares of Common Stock equal
to 150% of the amount of Common Stock necessary to allow Subscribers to be able
to convert all of the Notes (including interest that would accrue thereon
through the Maturity Date (as defined in the Notes)) and 100% of the amount of
Warrant Shares issuable upon exercise of the Warrants (“Required
Reservation”).   Failure to have sufficient shares reserved pursuant to this
Section 9(f) at any time shall be a material default of the Company’s
obligations under this Agreement and an Event of Default under the
Notes.  Without waiving the foregoing requirement, if at any time Notes and
Warrants are outstanding the Company has reserved on behalf of the Subscribers
less than 125% of the amount necessary for full conversion of the outstanding
Note principal and interest at the conversion price in effect on every such date
and 100% of the Warrant Shares issuable upon exercise of outstanding Warrants
(“Minimum Required Reservation”), the Company will promptly reserve the Minimum
Required Reservation, or if there are insufficient authorized and available
shares of Common Stock to do so, the Company will take all action necessary to
increase its authorized capital to be able to fully satisfy its reservation
requirements hereunder, including the filing of a preliminary proxy with the
Commission not later than fifteen (15) days after the first day the Company has
reserved less than the Minimum Required Reservation.  The Company agrees to
provide notice to the Subscribers not later than five days after the date the
Company has less than the Minimum Required Reservation reserved on behalf of the
Subscribers.
 
 
14

--------------------------------------------------------------------------------

 


(g)           DTC Program.  From and after the Closing Date and thereafter at
all times that Notes or Warrants are outstanding, the Company will employ as the
transfer agent for the Common Stock, Conversion Shares and Warrant Shares a
participant in the Depository Trust Company Automated Securities Transfer
Program and use its best efforts to cause the Common Stock to be transferable
pursuant to such program.


(h)           Taxes.   From the date of this Agreement and until the End Date,
the Company will promptly pay and discharge, or cause to be paid and discharged,
when due and payable, all lawful taxes, assessments and governmental charges or
levies imposed upon the income, profits, property or business of the Company;
provided, however, that any such tax, assessment, charge or levy need not be
paid if the validity thereof shall currently be contested in good faith by
appropriate proceedings and if the Company shall have set aside on its books
adequate reserves with respect thereto, and provided, further, that the Company
will pay all such taxes, assessments, charges or levies forthwith upon the
commencement of proceedings to foreclose any lien which may have attached as
security therefore.


(i)           Insurance.  As reasonably necessary as determined by the Company,
from the date of this Agreement and until the End Date, the Company will keep
its assets which are of an insurable character insured by financially sound and
reputable insurers against loss or damage by fire, explosion and other risks
customarily insured against by companies in the Company’s line of business and
location, in amounts and to the extent and in the manner customary for companies
in similar businesses similarly situated and located and to the extent available
on commercially reasonable terms.


(j)           Books and Records.  From the date of this Agreement and until the
End Date, the Company will keep true records and books of account in which full,
true and correct entries will be made of all dealings or transactions in
relation to its business and affairs in accordance with generally accepted
accounting principles applied on a consistent basis.


(k)           Governmental Authorities.   From the date of this Agreement and
until the End Date, the Company shall duly observe and conform in all material
respects to all valid requirements of governmental authorities relating to the
conduct of its business or to its properties or assets except where failure to
do so would not have a Material Adverse Effect.


(l)           Intellectual Property.  From the date of this Agreement and until
the End Date, the Company shall maintain in full force and effect its corporate
existence, rights and franchises and all licenses and other rights to use
intellectual property owned or possessed by it and reasonably deemed to be
necessary to the conduct of its business, unless it is sold for value.


(m)           Properties.  From the date of this Agreement and until the End
Date, the Company will use commercially reasonable best efforts to keep its
properties in good repair, working order and condition, reasonable wear and tear
excepted, and from time to time make all necessary and proper repairs, renewals,
replacements, additions and improvements thereto; and the Company will at all
times comply with each provision of all leases and claims to which it is a party
or under which it occupies or has rights to property if the breach of such
provision could reasonably be expected to have a Material Adverse Effect.  The
Company will not abandon any of its assets except for those assets which have
negligible or marginal value or for which it is reasonably prudent to do so
under the circumstances.
 
 
15

--------------------------------------------------------------------------------

 


(n)           Confidentiality/Public Announcement.   From the date of this
Agreement and until the End Date, the Company agrees that except in connection
with a Form 8-K, Form 10-Q, Form 10-K and the registration statement or
statements regarding the Subscribers’ Securities or in correspondence with the
Commission regarding same, it will not disclose in writing publicly or privately
the identity of the Subscribers unless expressly agreed to in writing by
Subscribers or only to the extent required by law.  Not later than four (4)
business days after the Closing Date, the Company will file on Form 8-K
describing the Offering as required by the 1934 Act.  The Form 8-K will disclose
the amount of Common Stock outstanding immediately after the Closing.  Upon 
delivery by the Company to the Subscribers after the Closing Date of any notice
or information, in writing, electronically or otherwise, and while a Note,
Conversion Shares or Warrants are held by Subscribers, unless the  Company has
in good faith determined that the matters relating to such notice do not
constitute material, nonpublic information relating to the Company or
Subsidiaries, the Company  shall within four (4) business days after any such
delivery publicly disclose such  material,  nonpublic  information on a
Report on Form 8-K.  In the event that the Company believes that a notice or
communication to Subscribers contains material, nonpublic information relating
to the Company or Subsidiaries, except as required to be delivered in connection
with this Agreement, the Company shall so indicate to Subscribers prior to
delivery of such notice or information.  Subscribers will be granted five days
to notify the Company that Subscriber elects not to receive such
information.   In the case that Subscriber elects not to receive such
information, the Company will not deliver such information to Subscribers.  In
the absence of any such Company indication, Subscribers shall be allowed to
presume that all matters relating to such notice and information do not
constitute material, nonpublic information relating to the Company or
Subsidiaries.


           (o)           Non-Public Information.  The Company covenants and
agrees that except for the Reports, Other Written Information and schedules and
exhibits to this Agreement and the Transaction Documents, which information the
Company undertakes to publicly disclose on the Form 8-K described in Section
9(n) above, neither it nor any other person acting on its behalf will at any
time provide any Subscriber or its agents or counsel with any information that
the Company believes constitutes material non-public information, unless prior
thereto such Subscriber, its agent or counsel shall have agreed in writing to
accept such information as described in Section 9(n) above.  The Company
understands and confirms that the Subscribers shall be relying on the foregoing
representations in effecting transactions in securities of the Company.  The
Company agrees that any information known to Subscriber not already made public
by the Company may be made public and disclosed by the Subscriber.


(p)           Negative Covenants.   So long as a Note is outstanding, without
the consent of a Majority in Interest [as defined in Section 14(j)] and except
as approved by the shareholders at a meeting of shareholders held on January 25,
2012, the Company will not and will not permit any of its Subsidiaries to
directly or indirectly:


(i)           create, incur, assume or suffer to exist any pledge,
hypothecation, assignment, deposit arrangement, lien, charge, claim, security
interest, security title, mortgage, security deed or deed of trust, easement or
encumbrance, or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any lease or title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and the filing of, or agreement to give, any
financing statement perfecting a security interest under the Uniform Commercial
Code or comparable law of any jurisdiction) (each, a “Lien”) upon any of its
property, whether now owned or hereafter acquired except for:   (a) Liens
imposed by law for taxes that are not yet due or are being contested in good
faith and for which adequate reserves have been established in accordance with
generally accepted accounting principles; (b) carriers’, warehousemen’s,
mechanic’s, material men’s, repairmen’s and other like Liens imposed by law,
arising in the ordinary course of business and securing obligations that are not
overdue by more than 30 days or that are being contested in good faith and by
appropriate proceedings; (c) pledges and deposits made in the ordinary course of
business in compliance with workers’ compensation, unemployment insurance and
other social security laws or regulations; (d) deposits to secure the
performance of bids, trade contracts, leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature, in each
case in the ordinary course of business; (e) Liens created with respect to the
financing of the purchase of new property in the ordinary course of the
Company’s business up to the amount of the purchase price of such property;  (f)
easements, zoning restrictions, rights-of-way and similar encumbrances on real
property imposed by law or arising in the ordinary course of business that do
not secure any monetary obligations and do not materially detract from the value
of the affected property; (g) Liens of the Other Secured Parties existing prior
to the Closing Date  (each of (a) through (g), a “Permitted Lien”);
 
 
16

--------------------------------------------------------------------------------

 


                                            (ii)           amend its certificate
of incorporation, bylaws or its charter documents so as to materially and
adversely affect any rights of the Subscribers;


(iii)           repay, repurchase or offer to repay, repurchase or otherwise
acquire or make any dividend or distribution in respect of any of its Common
Stock, preferred stock, or other equity securities other than to the extent
permitted or required under the Transaction Documents;


(iv)           except as set forth on Schedule 9(p)(iv), engage in any
transactions with any officer, director, employee or any Affiliate of the
Company, including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner, in each case in excess of $50,000
other than (i) for payment of salary, or fees for services rendered, pursuant to
and on the terms of a written contract in effect at least five days prior to the
Closing Date, a copy of which has been provided to the Subscriber at least four
days prior to the Closing Date, which contracts may be extended on terms
customary and reasonable within the marketplace, (ii) reimbursement for
authorized expenses incurred on behalf of the Company, (iii) for other employee
benefits, including stock option agreements under any stock option plan of the
Company disclosed in the Reports, or (iv) other transactions disclosed in the
Reports; or


(v)           pay or redeem any financing related debt or past due obligations
or securities outstanding as of the Closing Date, or past due obligations,
provided the Company is current with its payment obligations to the Subscribers.
 
(q)           Offering Restrictions.   Subject to the consent of a Majority in
Interest, for so long as the Notes are outstanding, the Company will not enter
into or exercise any Equity Line of Credit or similar agreement, nor issue nor
agree to issue any floating or Variable Priced Equity Linked Instruments nor any
of the foregoing or equity with price reset rights (collectively, the “Variable
Rate Restrictions”).   For purposes hereof, “Equity Line of Credit” shall
include any transaction involving a written agreement between the Company and an
investor or underwriter whereby the Company has the right to “put” its
securities to the investor or underwriter over an agreed period of time and at
an agreed price or price formula, and “Variable Priced Equity Linked
Instruments” shall include: (A) any debt or equity securities which are
convertible into, exercisable or exchangeable for, or carry the right to receive
additional shares of Common Stock either (1) at any conversion, exercise or
exchange rate or other price that is based upon and/or varies with the trading
prices of or quotations for Common Stock at any time after the initial issuance
of such debt or equity security, or (2) with a fixed conversion, exercise or
exchange price that is subject to being reset at some future date at any time
after the initial issuance of such debt or equity security due to a change in
the market price of the Company’s Common Stock since date of initial issuance,
and (B) any amortizing convertible security which amortizes prior to its
maturity date, where the Company is required or has the option to (or any
investor in such transaction has the option to require the Company to) make such
amortization payments in shares of Common Stock which are valued at a price that
is based upon and/or varies with the trading prices of or quotations for Common
Stock at any time after the initial issuance of such debt or equity security
(whether or not such payments in stock are subject to certain equity
conditions).
 
 
17

--------------------------------------------------------------------------------

 


(r)           Seniority.   Except for Permitted Liens, until the Notes are fully
satisfied or converted, without written consent of a Majority in Interest, the
Company and Subsidiaries shall not grant nor allow any security interest to be
taken in any assets of the Company or any Subsidiary or any Subsidiary’s assets;
nor issue or amend any debt, equity or other instrument which would give the
holder thereof directly or indirectly, a right in any equity or assets of the
Company or any Subsidiary or any right to payment equal to or superior to any
right of the Subscribers as holders of the Notes in or to such equity, assets or
payment, nor issue or incur any debt not in the ordinary course of business.


(s)           Notices.   For so long as the Subscribers hold any Notes or
Warrants, the Company will maintain a United States address and United States
fax number for notice purposes under the Transaction Documents.


(t)           Transactions with Insiders.  So long as the Notes are outstanding
without a consent of a Majority in Interest, the Company shall not, and shall
cause each of its Subsidiaries not to, enter into, materially amend, materially
modify or materially supplement, or permit any Subsidiary to enter into,
materially amend, materially modify or materially supplement, any agreement,
transaction, commitment, or arrangement relating to the sale, transfer or
assignment of any of the Company’s tangible or intangible assets with any of its
Insiders (as defined below)(or any persons who were Insiders at any time during
the previous two (2) years), or any Affiliates (as defined below) thereof, or
with any individual related by blood, marriage, or adoption to any such
individual.  “Affiliate” for purposes of this Section 9(t) means, with respect
to any person or entity, another person or entity that, directly or indirectly,
(i) has a ten percent (10%) or more equity interest in that person or entity,
(ii) has ten percent (10%) or more common ownership with that person or entity,
(iii) controls that person or entity, or (iv) shares common control with that
person or entity.  “Control” or “Controls” for purposes of the Transaction
Documents means that a person or entity has the power, direct or indirect, to
conduct or govern the policies of another person or entity.  For purposes
hereof, “Insiders” shall mean any officer, director or manager of the Company,
including but not limited to the Company’s president, chief executive officer,
chief financial officer and chief operations officer, and any of their
affiliates or family members.


(u)           Stock Splits.  For so long as the Notes are outstanding, the
Company undertakes and covenants that without the consent of a Majority in
Interest, the Company will not effectuate any stock splits of the Common Stock
except as approved by the shareholders of the Company at a meeting of
shareholders held January 25, 2012.


(v)           Notice of Event of Default.  The Company agrees to notify
Subscriber of the occurrence of an Event of Default (as defined and employed in
the Transaction Documents) not later than five (5) business days after any of
the Company’s officers or directors becomes aware of such Event of Default.


(w)           Further Registration Statements.   The Company will not, without
the consent of a Majority in Interest, file with the Commission or with state
regulatory authorities any registration statements, shares reserved for outside
securities counsel, or amend any already filed registration statement to
increase the amount of Common Stock registered therein, or reduce the price of
which such company securities are registered therein, until the expiration of
the “Exclusion Period,” which shall be defined as the sooner of (i) the date all
of the Registrable Securities (as defined in Section 11.1) have been registered
in an effective registration statement that has been effective for not less than
six months, or (ii) until all the Conversion Shares and Warrant Shares may be
resold by the Subscribers pursuant to a registration statement or Rule
144b(1)(i), without regard to volume limitations.  The Exclusion Period will be
tolled or reinstated, as the case may be, during the pendency of an Event of
Default as defined in the Note.
 
 
18

--------------------------------------------------------------------------------

 


10.           Covenants of the Company Regarding Indemnification.


(a)           The Company agrees to indemnify, hold harmless, reimburse and
defend the Subscribers, the Subscribers’ officers, directors, agents, counsel,
Affiliates, members, managers, control persons, and principal shareholders,
against any claim, cost, expense, liability, obligation, loss or damage
(including reasonable legal fees) of any nature, incurred by or imposed upon the
Subscribers or any such person which results, arises out of or is based upon (i)
any material misrepresentation by Company or breach of any representation or
warranty by Company in this Agreement or in any Exhibits or Schedules attached
hereto in any Transaction Document, or other agreement delivered pursuant hereto
or in connection herewith, now or after the date hereof; or (ii) after any
applicable notice and/or cure periods, any breach or default in performance by
the Company of any covenant or undertaking to be performed by the Company
hereunder, or any other agreement entered into by the Company and Subscribers
relating hereto.


(b)           In no event shall the liability of the Subscribers or permitted
successor hereunder or under any Transaction Document or other agreement
delivered in connection herewith be greater in amount than the dollar amount of
the net proceeds actually received by such Subscriber or successor upon the sale
of Registrable Securities (as defined herein).


11.           Additional Post-Closing Obligations.


11.1.           Piggy-Back Registrations.   If at any time after the Closing
Date there is not an effective registration statement covering all of the
Conversion Shares and Warrant Shares and the Company determines to prepare and
file with the Commission a registration statement relating to an offering for
its own account or the account of others under the 1933 Act of any of its equity
securities, but excluding Forms S-4 or S-8 and similar forms which do not permit
such registration, then the Company shall send to each holder of any of the
Securities written notice of such determination and, if within fifteen calendar
days after receipt of such notice, any such holder shall so request in writing,
the Company shall include in such registration statement all or any part of the
Conversion Shares such holder requests to be registered, subject to customary
underwriter cutbacks applicable to all holders of registration rights and any
cutbacks in  accordance with guidance provided by the Securities and Exchange
Commission (including, but not limited to, Rule 415).  The obligations of the
Company under this Section may be waived by any holder of any of the Securities
entitled to registration rights under this Section 11.1. The holders whose
Conversion Shares and Warrant Shares are included or required to be included in
such registration statement are granted the same rights, benefits, liquidated or
other damages and indemnification granted to other holders of securities
included in such registration statement.  In no event shall the liability of any
holder of Securities or permitted successor in connection with any Conversion
Shares and Warrant Shares included in any such registration statement be greater
in amount than the dollar amount of the net proceeds actually received by such
Subscriber upon the sale of the Conversion Shares and Warrant Shares sold
pursuant to such registration or such lesser amount in proportion to all other
holders of Securities included in such registration statement. All expenses
incurred by the Company in complying with Section 11, including, without
limitation, all registration and filing fees, printing expenses (if required),
fees and disbursements of counsel and independent public accountants for the
Company, fees and expenses (including reasonable counsel fees) incurred in
connection with complying with state securities or “blue sky” laws, fees of the
NASD, transfer taxes, and fees of transfer agents and registrars, are called
“Registration Expenses.” All underwriting discounts, counsel fees and selling
commissions applicable to the sale of registrable securities are called "Selling
Expenses."  The Company will pay all Registration Expenses in connection with
the registration statement under Section 11.  Selling Expenses in connection
with each registration statement under Section 11 shall be borne by the holder
and will be apportioned among such holders in proportion to the number of Shares
included therein for a holder relative to all the Securities included therein
for all selling holders, or as all holders may agree.
 
 
19

--------------------------------------------------------------------------------

 


11.2.           Unlegended Shares and 144 Sales.


(a)           Delivery of Unlegended Shares.  Within three (3) business days
(such third (3rd) day being the “Unlegended Shares Delivery Date”) after the day
on which the Company has received (i) a notice that Conversion Shares, Warrant
Shares or any other Common Stock held by Subscriber has been sold pursuant to a
registration statement or Rule 144 under the 1933 Act, (ii) a representation
that the prospectus delivery requirements, or the requirements of Rule 144, as
applicable and if required, have been satisfied, (iii) the original share
certificates representing the shares of Common Stock that have been sold, and
(iv) in the case of sales under Rule 144, customary representation letters of
the Subscriber and, if required, Subscriber’s broker regarding compliance with
the requirements of Rule 144, the Company at its expense, (y) shall deliver, and
shall cause legal counsel selected by the Company to deliver to its transfer
agent (with copies to Subscriber) an appropriate instruction and opinion of such
counsel, directing the delivery of shares of Common Stock without any legends
including the legend set forth in Section 4(h) above (the “Unlegended Shares”);
and (z) cause the transmission of the certificates representing the Unlegended
Shares together with a legended certificate representing the balance of the
submitted Common Stock certificate, if any, to the Subscriber at the address
specified in the notice of sale, via express courier, by electronic transfer or
otherwise on or before the Unlegended Shares Delivery Date.


(b)           DWAC.   In lieu of delivering physical certificates representing
the Unlegended Shares, upon request of a Subscriber, so long as the certificates
therefor do not bear a legend and the Subscriber is not obligated to return such
certificate for the placement of a legend thereon, the Company shall cause its
transfer agent to electronically transmit the Unlegended Shares by crediting the
account of Subscriber’s prime broker with the Depository Trust Company through
its Deposit Withdrawal Agent Commission system, if such transfer agent
participates in such DWAC system.  Such delivery must be made on or before the
Unlegended Shares Delivery Date.


(c)           Late Delivery of Unlegended Shares.   The Company understands that
a delay in the delivery of the Unlegended Shares pursuant to Section 11.2 hereof
later than the Unlegended Shares Delivery Date could result in economic loss to
a Subscriber.  As compensation to a Subscriber for such loss, the Company agrees
to pay late payment fees (as liquidated damages and not as a penalty) to the
Subscriber for late delivery of Unlegended Shares in the amount of $100 per
business day after the Unlegended Shares Delivery Date for each $10,000 of
purchase price of the Unlegended Shares subject to the delivery default.  If
during any 360 day period, the Company fails to deliver Unlegended Shares as
required by this Section 11.2 for an aggregate of thirty days, then each
Subscriber or assignee holding Securities subject to such default may, at its
option, require the Company to redeem all or any portion of the Unlegended
Shares subject to such default at a price per share equal to the greater of (i)
115% of the Purchase Price paid by the Subscriber for the Unlegended Shares that
were not timely delivered, or (ii) a fraction in which the numerator is the
highest closing price of the Common Stock during the aforedescribed thirty day
period and the denominator of which is the lowest conversion price or exercise
price, as the case may be, during such thirty day period, multiplied by the
price paid by Subscriber for such Common Stock (“Unlegended Redemption
Amount”).  The Company shall pay any payments incurred under this Section in
immediately available funds upon demand.
 
 
20

--------------------------------------------------------------------------------

 


(d)           Injunction.  In the event a Subscriber shall request delivery of
Unlegended Shares as described in Section 11.2 and the Company is required to
deliver such Unlegended Shares pursuant to Section 11.2, the Company may not
refuse to deliver Unlegended Shares based on any claim that such Subscriber or
any one associated or affiliated with such Subscriber has not complied with
Subscriber’s obligations under the Transaction Documents, or for any other
reason, unless, an injunction or temporary restraining order from a court, on
notice, restraining and or enjoining delivery of such Unlegended Shares shall
have been sought and obtained by the Company and the Company has posted a surety
bond for the benefit of such Subscriber in the amount of the greater of (i) 125%
of the amount of the aggregate purchase price of the Common Stock which is
subject to the injunction or temporary restraining order, (ii) the closing price
of the Common Stock on the trading day before the issue date of the injunction
multiplied by the number of Unlegended Shares to be subject to the injunction,
which bond shall remain in effect until the completion of arbitration/litigation
of the dispute and the proceeds of which shall be payable to such Subscriber to
the extent Subscriber obtains judgment in Subscriber’s favor.


(e)           Buy-In.   In addition to any other rights available to Subscriber,
if the Company fails to deliver to a Subscriber Unlegended Shares as required
pursuant to this Agreement and after the Unlegended Shares Delivery Date the
Subscriber, or a broker on the Subscriber’s behalf, purchases (in an open market
transaction or otherwise) shares of common stock to deliver in satisfaction of a
sale by such Subscriber of the shares of Common Stock which the Subscriber was
entitled to receive from the Company (a “Buy-In”), then the Company shall
promptly pay in cash to the Subscriber (in addition to any remedies available to
or elected by the Subscriber) the amount by which (A) the Subscriber’s total
purchase price (including brokerage commissions, if any) for the shares of
common stock so purchased exceeds (B) the aggregate purchase price of the shares
of Common Stock delivered to the Company for reissuance as Unlegended
Shares together with interest thereon at a rate of 15% per annum accruing until
such amount and any accrued interest thereon is paid in full (which amount shall
be paid as liquidated damages and not as a penalty).  For example, if a
Subscriber purchases shares of Common Stock having a total purchase price of
$11,000 to cover a Buy-In with respect to $10,000 of purchase price of shares of
Common Stock delivered to the Company for reissuance as Unlegended Shares, the
Company shall be required to pay the Subscriber $1,000, plus interest. The
Subscriber shall provide the Company written notice indicating the amounts
payable to the Subscriber in respect of the Buy-In.


                                (f)           144 Default.   At any time
commencing six months after the Closing Date, in the event the Subscriber is not
permitted to sell any of the Conversion Shares or Warrant Shares without any
restrictive legend or if such sales are permitted but subject to volume
limitations or further restrictions on resale as a result of the unavailability
to Subscriber of Rule 144(b)(1)(i) under the 1933 Act or any successor rule (a
“144 Default”), for any reason including but not limited to failure by the
Company to file quarterly, annual or any other filings required to be made by
the Company by the required filing dates (provided that any filing made within
the time for a valid extension shall be deemed to have been timely filed), or
the Company’s failure to make information publicly available which would allow
Subscriber’s reliance on Rule 144 in connection with sales of Conversion Shares
or Warrant Shares, except due to a change in current applicable securities laws
or because the Subscriber is an Affiliate (as defined under Rule 144) of the
Company, then the Company shall pay such Subscriber as liquidated damages and
not as a penalty for each thirty days (or such lesser pro-rata amount for any
period less than thirty days) an amount equal to two percent (2%) of the
purchase price of the Conversion Shares and Warrant Shares subject to such 144
Default.  Liquidated Damages shall not be payable pursuant to this Section
11.2(f) in connection with Shares for such times as such Shares may be sold by
the holder thereof without any legend or volume or other restrictions pursuant
to Section 144(b)(1)(i) of the 1933 Act or pursuant to an effective registration
statement.
 
 
21

--------------------------------------------------------------------------------

 


12.           (a)           Favored Nations Provision.  Other than in connection
with (i) full or partial consideration in connection with a bona fide strategic
merger, acquisition, consolidation or purchase of substantially all of the
securities or assets of a corporation or other entity so long as such issuances
are not for the purpose of raising capital and which holders of such securities
or debt are not at any time granted registration rights, (ii) the Company’s
issuance of securities in connection with bona fide strategic license agreements
and other bona fide partnering arrangements so long as such issuances are not
for the purpose of raising capital and which holders of such securities or debt
are not at any time granted registration rights, (iii) the Company’s issuance of
Common Stock or the issuances or grants of options to purchase Common Stock to
employees, directors, and consultants, pursuant to plans approved by the
Company’s shareholders and described in Schedule 5(d) as such plans are
constituted on the Closing Date, (iv) securities upon the exercise or exchange
of or conversion of any securities exercisable or exchangeable for or
convertible into shares of Common Stock issued and outstanding on the date of
this Agreement on the unamended terms disclosed in the Reports and which
securities are also described on Schedule 12(a), (v) as a result of the exercise
of Warrants or conversion of Notes which are granted or issued pursuant to this
Agreement on the unamended terms in effect on the Closing Date, and (vi) any
securities issued as compensation to any employee or director of the Company
approved by the Company’s board of directors, including pursuant to employment
contracts and provided all such issuances of securities are at a price per share
or conversion or exercise price per share which is greater than the Conversion
Price in effect at such time or the exercise price in effect at such time
(collectively, the foregoing (i) through (vi) are “Excepted Issuances”), if at
any time the Notes or Warrants are outstanding, the Company shall agree to or
issue (the “Lower Price Issuance”) any Common Stock or securities convertible
into or exercisable for shares of Common Stock (or modify any of the foregoing
which may be outstanding) to any person or entity at a price per share or
conversion or exercise price per share which shall be less than the Conversion
Price in effect at such time, or if less than the Warrant exercise price in
effect at such time, without the consent of the Subscribers, then the Conversion
Price and Warrant exercise price shall automatically be reduced to such other
lower price.  The average Conversion Price of the Conversion Shares and average
exercise price in relation to the Warrant Shares shall be calculated separately
for the Conversion Shares and Warrant Shares.    Common Stock issued or issuable
by the Company for no consideration or for consideration that cannot be
determined at the time of issue will be deemed issuable or to have been issued
for $0.0001 per share of Common Stock.  For purposes of the issuance and
adjustments described in this paragraph, the issuance of any security of the
Company carrying the right to convert such security into shares of Common Stock
or any warrant, right or option to purchase Common Stock shall result in the
issuance of the additional shares of Common Stock upon the sooner of the
agreement to or actual issuance of such convertible security, warrant, right or
options and again at any time upon any subsequent issuances of shares of Common
Stock upon exercise of such conversion or purchase rights if such issuance is at
a price lower than the Conversion Price or Warrant exercise price in effect upon
such issuance.  The rights of Subscribers set forth in this Section 12(a) are in
addition to any other rights the Subscribers have pursuant to this Agreement,
the Notes, Warrants, any other Transaction Document, and any other agreement
referred to or entered into in connection herewith or to which Subscribers and
Company are parties.


(b)           Right of First Offer.  Until twelve (12) months following the
Closing Date, the Subscribers shall be given not less than fifteen (15) days
prior written notice of any proposed offer by the Company of its common stock or
other securities or equity linked debt obligations (“Other Offering”), except in
connection with the Excepted Issuances described in Section 12(a)(i) through
(iv) and Section 12(a)(vi).  If Subscribers elect to exercise their rights
pursuant to this Section 12(b), the Subscribers shall have the right during the
fifteen (15) days following receipt of the notice, to purchase in the aggregate
up to all of such offered common stock, debt or other securities in accordance
with the terms and conditions set forth in the notice, relative to each other in
proportion to the amount of Note Principal issued to them on the Closing
Date.  Subscribers who participate in such Other Offering shall be entitled at
their option to purchase, in proportion to each other, the amount of such Other
Offering that could have been purchased by Subscribers who do not exercise their
rights hereunder until up to the entire Other Offering is purchased by
Subscribers.  In the event such terms and conditions are modified during the
notice period, Subscribers shall be given prompt notice of such modification and
shall have the right during the fifteen (15) days following the notice of
modification to exercise such right.
 
 
22

--------------------------------------------------------------------------------

 


(c)           Maximum Exercise of Rights.   In the event the exercise of the
rights described in Section 12(a) and Section 12(b) would or could result in the
issuance of an amount of Common Stock of the Company that would exceed the
maximum amount that may be issued to a Subscriber calculated in the manner
described in Section 7.3 of this Agreement, then the issuance of such additional
shares of Common Stock of the Company to such Subscriber will be deferred in
whole or in part until such time as such Subscriber is able to beneficially own
such Common Stock without exceeding the applicable maximum amount set forth
calculated in the manner described in Section 7.3 of this Agreement and such
Subscriber notifies the Company accordingly.


13.           Waiver and Consent.  To the extent the terms, conditions and
rights granted to Subscribers in connection with this Offering and these
Transaction Documents conflict with or trigger rights of the Other Secured
Parties (as defined in Section 3 herein and which are the same Subscribers
herein), including anti-dilution and reset rights, same were waived and
consented to, as applicable, pursuant to a Consent and Waiver Agreement dated
May 11, 2012.  Additionally, consent was given to include Subscribers as Secured
Parties to the Security and Pledge Agreements, to include their interests in the
Obligations and pari-passu in properties to their specific obligation amounts
and of equal priority with each other in relation to the Obligations.


14.           Miscellaneous.


(a)           Notices.  All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice.  Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be: (i) if to the Company, to: Innovative Food
Holdings, Inc., 3845 Beck Boulevard, Suite 805, Naples, FL 34114, Attn: Sam
Klepfish, CEO, facsimile: (516) 858-0503, with a copy by facsimile only to:
Howard Rhine, Esq., Feder Kaszovitz  LLP, 845 Third Avenue, New York, NY
10022-1200, facsimile: (212) 888-7776, and (ii) if to the Subscribers, to: the
addresses and fax numbers indicated on Schedule 1 hereto, and to: Grushko &
Mittman, P.C., 515 Rockaway Avenue, Valley Stream, New York 11581, facsimile:
(212) 697-3575.


 (b)           Entire Agreement; Assignment.  This Agreement and other documents
delivered in connection herewith represent the entire agreement between the
parties hereto with respect to the subject matter hereof and may be amended only
by a writing executed by both parties.  Neither the Company nor the Subscribers
has relied on any representations not contained or referred to in this Agreement
and the documents delivered herewith.   No right or obligation of the Company
shall be assigned without prior notice to and the written consent of the
Subscribers.


(c)           Counterparts/Execution.  This Agreement may be executed in any
number of counterparts and by the different signatories hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same instrument.  This
Agreement may be executed by facsimile transmission, PDF, electronic signature
or other similar electronic means with the same force and effect as if such
signature page were an original thereof.
 
 
23

--------------------------------------------------------------------------------

 


(d)           Law Governing this Agreement.  This Agreement shall be governed by
and construed in accordance with the laws of the State of New York without
regard to principles of conflicts of laws. Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the state courts of New York or in the federal courts
located in the state and county of New York.  The parties to this Agreement
hereby irrevocably waive any objection to jurisdiction and venue of any action
instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens.  The parties executing
this Agreement and other agreements referred to herein or delivered in
connection herewith on behalf of the Company agree to submit to the in personam
jurisdiction of such courts and hereby irrevocably waive trial by jury.  The
prevailing party shall be entitled to recover from the other party its
reasonable attorney’s fees and costs.  In the event that any provision of this
Agreement or any other agreement delivered in connection herewith is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law.  Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of any
agreement.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any suit, action or proceeding in connection
with this Agreement or any other Transaction Document by mailing a copy thereof
via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any other manner permitted by
law.


(e)           Specific Enforcement, Consent to Jurisdiction.  The Company and
Subscribers acknowledge and agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached.  It is
accordingly agreed that the parties shall be entitled to seek an injunction or
injunctions to prevent or cure breaches of the provisions of this Agreement and
to enforce specifically the terms and provisions hereof, this being in addition
to any other remedy to which any of them may be entitled by law or
equity.  Subject to Section 14(d) hereof, the Company and each Subscriber hereby
irrevocably waives, and agrees not to assert in any such suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction in
New York of such court, that the suit, action or proceeding is brought in an
inconvenient forum or that the venue of the suit, action or proceeding is
improper.  Nothing in this Section shall affect or limit any right to serve
process in any other manner permitted by law.


(f)           Damages.   In the event the Subscriber is entitled to receive any
liquidated or other damages pursuant to the Transactions Documents, the
Subscriber may elect to receive the greater of actual damages or such liquidated
damages.  In the event the Subscriber is granted rights under different sections
of the Transaction Documents relating to the same subject matter or which may be
exercised contemporaneously, or pursuant to which damages or remedies are
different, Subscriber is granted the right in Subscriber’s absolute discretion
to proceed under such section as Subscriber elects.


(g)           Maximum Payments.   Nothing contained herein or in any document
referred to herein or delivered in connection herewith shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted by applicable law.  In the event that the rate
of interest or dividends required to be paid or other charges hereunder exceed
the maximum permitted by such law, any payments in excess of such maximum shall
be credited against amounts owed by the Company to the Subscribers and thus
refunded to the Company.  The Company agrees that it may not and actually waives
any right to challenge the effectiveness or applicability of this Section 14(g).
 
 
24

--------------------------------------------------------------------------------

 


(h)           Calendar Days.   All references to “days” in the Transaction
Documents shall mean calendar days unless otherwise stated.  The terms “business
days” and “trading days” shall mean days that the New York Stock Exchange is
open for trading for three or more hours.  Time periods shall be determined as
if the relevant action, calculation or time period were occurring in New York
City.  Any deadline that falls on a non-business day in any of the Transaction
Documents shall be automatically extended to the next business day and interest,
if any, shall be calculated and payable through such extended period.


(i)           Captions: Certain Definitions.  The captions of the various
sections and paragraphs of this Agreement have been inserted only for the
purposes of convenience; such captions are not a part of this Agreement and
shall not be deemed in any manner to modify, explain, enlarge or restrict any of
the provisions of this Agreement.  As used in this Agreement the term “person”
shall mean and include an individual, a partnership, a joint venture, a
corporation, a limited liability company, a trust, an unincorporated
organization and a government or any department or agency thereof.


(j)           Consent.   As used in this Agreement and the Transaction Documents
and any other agreement delivered in connection herewith, “Consent of the
Subscribers” or similar language means the consent of holders of more than
seventy-five percent (75%) of the outstanding Principal Amount of Notes on the
date consent is requested (such Subscribers being a “Majority in Interest”).  A
Majority in Interest may consent to take or forebear from any action permitted
under or in connection with the Transaction Documents, modify any Transaction
Documents or waive any default or requirement applicable to the Company,
Subsidiaries or Subscribers under the Transaction Documents provided the effect
of such action does not waive any accrued interest or damages and further
provided that the relative rights of the Subscribers to each other remains
unchanged.


(k)           Severability.  In the event that any term or provision of this
Agreement shall be finally determined to be superseded, invalid, illegal or
otherwise unenforceable pursuant to applicable law by an authority having
jurisdiction and venue, that determination shall not impair or otherwise affect
the validity, legality or enforceability: (i) by or before that authority of the
remaining terms and provisions of this Agreement, which shall be enforced as if
the unenforceable term or provision were deleted, or (ii) by or before any other
authority of any of the terms and provisions of this Agreement.


(l)           Successor Laws.  References in the Transaction Documents to laws,
rules, regulations and forms shall also include successors to and functionally
equivalent replacements of such laws, rules, regulations and forms.  A successor
rule to Rule 144(b)(1)(i) shall include any rule that would be available to a
non-Affiliate of the Company for the sale of Common Stock not subject to volume
restrictions and after a six month holding period.


(m)           Maximum Liability.   In no event shall the liability of the
Subscribers or permitted successor hereunder or under any Transaction Document
or other agreement delivered in connection herewith be greater in amount than
the dollar amount of the net proceeds actually received by such Subscriber or
successor upon the sale of Conversion Shares.
 
 
25

--------------------------------------------------------------------------------

 


(n)           Independent Nature of Subscribers.     The Company acknowledges
that the obligations of each Subscriber under the Transaction Documents are
several and not joint with the obligations of any other Subscriber, and no
Subscriber shall be responsible in any way for the performance of the
obligations of any other Subscriber under the Transaction Documents. The Company
acknowledges that each Subscriber has represented that the decision of each
Subscriber to purchase Securities has been made by such Subscriber independently
of any other Subscriber and independently of any information, materials,
statements or opinions as to the business, affairs, operations, assets,
properties, liabilities, results of operations, condition (financial or
otherwise) or prospects of the Company which may have been made or given by any
other Subscriber or by any agent or employee of any other Subscriber, and no
Subscriber or any of its agents or employees shall have any liability to any
other Subscriber (or any other person) relating to or arising from any such
information, materials, statements or opinions.  The Company acknowledges that
nothing contained in any Transaction Document, and no action taken by any
Subscriber pursuant hereto or thereto shall be deemed to constitute the
Subscribers as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Subscribers are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Documents.  The Company acknowledges that it has
elected to provide all Subscribers with the same terms and Transaction Documents
for the convenience of the Company and not because Company was required or
requested to do so by the Subscribers.  The Company acknowledges that such
procedure with respect to the Transaction Documents in no way creates a
presumption that the Subscribers are in any way acting in concert or as a group
with respect to the Transaction Documents or the transactions
contemplated thereby.


(o)           Equal Treatment.   No consideration shall be offered or paid to
any person to amend or consent to a waiver or modification of any provision of
the Transaction Documents unless the same consideration is also offered and paid
to all the Subscribers and their permitted successors and assigns.


(p)           Adjustments.   The conversion price, Warrant exercise price,
amount of Conversion Shares and Warrant Shares, trading volume amounts,
price/volume amounts and similar figures in the Transaction Documents shall be
equitably adjusted and as otherwise described in this Agreement, the Notes and
Warrants.


[-SIGNATURE PAGES FOLLOW-]
 
 
 
 
26

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT (A)


Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.


INNOVATIVE FOOD HOLDINGS, INC.
a Florida corporation








By: _________________________________
      Name:
      Title:


Dated: May ___, 2012






SUBSCRIBER
PURCHASE
PRICE
PRINCIPAL
AMOUNT OF
NOTE
WARRANTS
ALPHA CAPITAL ANSTALT
Pradafant 7
9490 Furstentums
Vaduz, Lichtenstein
Fax No.: 011-42-32323196
 
Taxpayer ID# (if applicable): ________________
or Social Security #
 
 
_________________________________________
(Signature)
By:
 
$1,080,000.00
$1,200,000.00
Class E Warrants – 23,000,000
 
Class F Warrants – 12,000,000
 
Class G Warrants – 15,000,000
 
Class H Warrants – 25,000,000

 
 
27

--------------------------------------------------------------------------------

 


LIST OF EXHIBITS AND SCHEDULES
 

 
Exhibit A
Form of Note
 
Exhibit B1
Form of Class E Warrant
 
Exhibit B2
Form of Class F Warrant
 
Exhibit B3
Form of Class G Warrant
 
Exhibit B4
Form of Class H Warrant
 
Exhibit C
Escrow Agreement
 
Exhibit D
Form of Subsidiary Guaranty
 
Exhibit E
Form of Legal Opinion
       
Schedule 1
List of Subscribers
 
Schedule 5(a)
Subsidiaries
 
Schedule 5(b)
Outstanding Stock
 
Schedule 5(d)
Capitalization and Additional Issuances
 
Schedule 5(w)
Transfer Agent
 
Schedule 9(e)
Use of Proceeds
 
Schedule 9(p)(iv)
Transactions with Principals
 
Schedule 12(a)
Excepted Issuances

 
 
28

--------------------------------------------------------------------------------

 

SCHEDULE 1




SUBSCRIBERS
PURCHASE PRICE
PRINCIPAL AMOUNT OF NOTE
WARRANTS
ALPHA CAPITAL ANSTALT
Pradafant 7
9490 Furstentums
Vaduz, Lichtenstein
Fax No.: 011-42-32323196
$1,080,000.00
$1,200,000
Class E Warrants – 23,000,000
 
Class F Warrants – 12,000,000
 
Class G Warrants – 15,000,000
 
Class H Warrants – 25,000,000

 
 
 
 
29

--------------------------------------------------------------------------------

 


Schedule 5(a)


SUBSIDIARIES
 
Subsidiary
Jurisdiction
   
Food Innovations, Inc.
Delaware
Food New Media Group, Inc.
New York
4 The Gourmet, Inc. (d/b/a For The Gourmet, Inc.)
Delaware
Gourmet Foodservice Group, Inc.
Delaware
Artisan Specialty Foods, Inc.
Delaware




 
30

--------------------------------------------------------------------------------

 
 
Schedule 5(b)
 
OUTSTANDING STOCK




10 million shares were issued in the name of Pasta Italiana in anticipation of
the closing of their acquisition by the Company.  The deal never closed and the
transfer agent refuses to void the shares without the consent of Pasta Italiana.


735,643 extra shares were inadvertently issued upon the conversion of a
note.  The recipient is aware of the error and is cooperating with the Company
in returning the shares for cancellation.






 
31

--------------------------------------------------------------------------------

 
 
SCHEDULE 5(d) – Capitalization and Additional Issuances
 

                                   
Shares issued
           
             293,692,189
Shares issued, not outstanding:
               
Issued in error to  Joel Gold
     
               (720,443)
       
Shares issued to Pasta, to be cancelled
     
          (10,000,000)
       
Shares purchased and held in treasury
     
                 (15,200)
     
Total shares issued, not outstanding
           
             (10,735,643)
Shares outstanding
           
             282,956,546
                 
Shares to be issued:
               
Solomon Mayer - director comp
     
                 250,000
       
Hank Cohn - director comp
     
                 250,000
       
Sam Klepfish  - bonus
     
                 910,000
       
Justin Wiernasz - bonus
     
                 966,000
       
Sam Klepfish  - bonus
     
              2,856,757
       
Justin Wiernasz - bonus
     
              2,856,757
       
Justin Wiernasz - bonus
     
              3,000,000
       
R. Ferrone - satisfaction of debt
     
              1,525,916
       
C. Ferrone - satisfaction of debt
     
              1,525,916
       
A. Ferrone - satisfaction of debt
     
              1,525,916
       
Laura Ferrone - satisfaction of debt
     
              1,525,916
                     
               17,193,178
Stock options:
   
 Exercise
           
 Issued
 Expire
 Price
  # Shares
       
Gold
1/22/2008
3/31/2013
 $                     0.005
              5,000,000
       
Ferrone
1/22/2008
3/31/2013
 $                     0.005
              5,000,000
       
Klepfish
1/22/2008
3/31/2013
 $                     0.005
              5,000,000
       
Wiernasz
1/22/2008
3/31/2013
 $                     0.005
              5,000,000
       
Gold
12/31/2009
3/31/2015
 $                     0.008
              2,000,000
       
Gold
12/31/2009
6/30/2015
 $                     0.010
              2,000,000
       
Gold
12/31/2009
9/30/2015
 $                     0.009
              2,000,000
       
Gold
12/31/2009
12/31/2015
 $                     0.010
              2,000,000
       
Ferrone
12/31/2009
3/31/2015
 $                     0.008
              2,000,000
       
Ferrone
12/31/2009
6/30/2015
 $                     0.010
              2,000,000
       
Ferrone
12/31/2009
9/30/2015
 $                     0.009
              2,000,000
       
Ferrone
12/31/2009
12/31/2015
 $                     0.010
              2,000,000
       
Gold
12/31/2009
12/31/2014
 $                     0.007
              1,000,000
       
Ferrone
12/31/2009
12/31/2014
 $                     0.007
              1,000,000
       
Wiernasz
1/6/2010
3/31/2015
 $                     0.008
              2,000,000
       
Wiernasz
1/6/2010
6/30/2015
 $                     0.010
              2,000,000
       
Wiernasz
1/6/2010
9/30/2015
 $                     0.009
              2,000,000
   
 
 
Wiernasz
1/6/2010
12/31/2015
 $                     0.010
              2,000,000
       
Mcdonald
3/31/2010
3/31/2015
 $                     0.008
                 625,000
       
Mcdonald
3/31/2010
6/30/2015
 $                     0.010
                 625,000
       
Mcdonald
3/31/2010
9/30/2015
 $                     0.009
                 625,000
       
Mcdonald
3/31/2010
12/31/2015
 $                     0.010
                 625,000
       
Klepfish
3/31/2011
3/31/2016
 $                     0.010
                 158,228
       
Ferrone
3/31/2011
3/31/2016
 $                     0.010
                 158,228
       
Gold
3/31/2011
3/31/2016
 $                     0.010
                 158,228
       
Mayer
3/31/2011
3/31/2016
 $                     0.010
                 158,228
       
Cohn
3/31/2011
3/31/2016
 $                     0.010
                 158,228
       
Klepfish
6/30/2011
6/30/2016
 $                     0.010
                 156,250
       
Ferrone
6/30/2011
6/30/2016
 $                     0.010
                 156,250
       
Gold
6/30/2011
6/30/2016
 $                     0.010
                 156,250
       
Mayer
6/30/2011
6/30/2016
 $                     0.010
                 156,250
       
Cohn
6/30/2011
6/30/2016
 $                     0.010
                 156,250
       
Klepfish
9/30/2011
9/30/2016
 $                     0.009
                 166,667
       
Ferrone
9/30/2011
9/30/2016
 $                     0.009
                 166,667
       
Gold
9/30/2011
9/30/2016
 $                     0.009
                 166,667
       
Mayer
9/30/2011
9/30/2016
 $                     0.009
                 166,667
       
Cohn
9/30/2011
9/30/2016
 $                     0.009
                 166,667
       
Klepfish
12/31/2011
12/31/2016
 $                     0.007
                 208,333
       
Ferrone
12/31/2011
12/31/2016
 $                     0.007
                 208,333
       
Gold
12/31/2011
12/31/2016
 $                     0.007
                 208,333
       
Mayer
12/31/2011
12/31/2016
 $                     0.007
                 208,333
       
Cohn
12/31/2011
12/31/2016
 $                     0.007
                 208,333
       
2012 Directors Compensation Plan  (Note A)
             
Total stock options
           
               51,947,390
                         
 Exercise
       
Warrants:
 Issued
 Expire
 Price
  # Shares
       
Alpha (A)
2/25/2005
4/3/2015
 $                     0.005
            70,000,000
       
Alpha (B)
2/25/2005
4/3/2015
 $                     0.005
            17,500,000
       
Alpha (C )
2/25/2005
4/3/2015
 $                     0.005
            28,000,000
       
Alpha
2/25/2005
4/3/2015
 $                     0.005
              5,652,174
       
Osher
2/25/2005
4/3/2015
 $                     0.005
              2,536,232
       
Assameka
2/25/2005
4/3/2015
 $                     0.005
              1,811,594
       
Alpha
2/25/2005
4/3/2015
 $                     0.005
              1,413,043
       
Osher
2/25/2005
4/3/2015
 $                     0.005
                 634,058
       
Assameka
2/25/2005
4/3/2015
 $                     0.005
                 452,899
       
Alpha
2/25/2005
4/3/2015
 $                     0.005
              2,260,870
       
Osher
2/25/2005
4/3/2015
 $                     0.005
              1,014,493
       
Assameka
2/25/2005
4/3/2015
 $                     0.005
                 724,637
       
Alpha (A)
8/25/2005
4/3/2015
 $                     0.012
            24,000,000
       
Alpha (B)
8/25/2005
4/3/2015
 $                     0.011
              6,000,000
       
Alpha (C )
8/25/2005
4/3/2015
 $                     0.005
              2,400,000
       
Alpha
8/25/2005
4/3/2015
 $                     0.012
              3,391,304
       
Osher
8/25/2005
4/3/2015
 $                     0.012
              1,521,739
       
Assameka
8/25/2005
4/3/2015
 $                     0.012
              1,086,957
       
Alpha
8/25/2005
4/3/2015
 $                     0.011
                 847,826
       
Osher
8/25/2005
4/3/2015
 $                     0.011
                 380,435
       
Assameka
8/25/2005
4/3/2015
 $                     0.011
                 271,739
       
Alpha
8/25/2005
4/3/2015
 $                     0.005
                 339,130
       
Osher
8/25/2005
4/3/2015
 $                     0.005
                 152,174
       
Assameka
8/25/2005
4/3/2015
 $                     0.005
                 108,696
       
Asher (A)
8/25/2005
4/3/2015
 $                     0.012
              5,000,000
       
Asher (B)
8/25/2005
4/3/2015
 $                     0.011
              1,250,000
       
Asher ( C)
8/25/2005
4/3/2015
 $                     0.005
                 500,000
       
Momona (A)
8/25/2005
4/3/2015
 $                     0.012
              5,000,000
       
Momona (B)
8/25/2005
4/3/2015
 $                     0.011
              1,250,000
       
Momona (C )
8/25/2005
4/3/2015
 $                     0.005
                 500,000
       
Lane (A)
8/25/2005
4/3/2015
 $                     0.012
              2,000,000
       
Lane (B)
8/25/2005
4/3/2015
 $                     0.011
                 500,000
       
Lane (C )
8/25/2005
4/3/2015
 $                     0.005
                 200,000
       
Alpha
5/19/2006
4/3/2015
 $                     0.005
                 300,000
       
Alpha
3/4/2008
4/3/2015
 $                     0.012
              3,391,304
       
Osher
3/4/2008
4/3/2015
 $                     0.012
              1,521,739
       
Assameka
3/4/2008
4/3/2015
 $                     0.012
              1,086,957
       
Alpha
3/4/2008
4/3/2015
 $                     0.011
                 847,826
       
Osher
3/4/2008
4/3/2015
 $                     0.011
                 380,435
       
Assameka
3/4/2008
4/3/2015
 $                     0.011
                 271,739
       
Alpha
3/4/2008
4/3/2015
 $                     0.005
                 339,130
       
Osher
3/4/2008
4/3/2015
 $                     0.005
                 152,174
       
Assameka
3/4/2008
4/3/2015
 $                     0.005
                 108,696
       
Alpha (A)
3/4/2008
4/3/2015
 $                     0.012
              2,000,000
       
Alpha (B)
3/4/2008
4/3/2015
 $                     0.011
                 500,000
       
Alpha (C )
3/4/2008
4/3/2015
 $                     0.005
                 200,000
 
     
Alpha (A)
3/4/2008
4/3/2015
 $                     0.012
            24,000,000
       
Alpha (B)
3/4/2008
4/3/2015
 $                     0.011
              6,000,000
       
Alpha (C )
3/4/2008
4/3/2015
 $                     0.005
              2,400,000
       
Pasta
9/15/2008
9/14/2013
 $                     0.012
              1,000,000
       
Alpha
12/31/2008
4/3/2015
 $                     0.005
            40,000,000
     
Total Warrants
           
             273,200,000
                     
Date of
 
Principal
Accrued
Conversion
       
Note
Due Date
Amount
Interest
Rate
# shares
 
Convertible Notes:
             
29
Alpha
1/1/2009
10/3/2013
                  230,000
                 59,863
            0.005
         57,972,575
 
28
Alpha
12/31/2008
10/3/2013
                             -
                 25,118
            0.005
           5,023,600
 
2562
Alpha
2/25/2005
10/3/2013
                  263,500
               243,060
            0.005
       101,311,955
 
2562
Alpha
8/25/2005
10/3/2013
                  100,000
                 79,360
            0.005
         35,872,085
 
2562
Alpha
5/19/2006
10/3/2013
                    10,000
                 10,131
            0.005
           4,026,268
 
2562
Alpha
2/7/2006
10/3/2013
                  120,000
               128,116
            0.005
         49,623,222
             
 
 
 
30A
Alpha
1/1/2009
10/3/2013
                    21,478
                   8,588
            0.005
           6,013,295
 
30B
Osher
1/1/2009
10/3/2013
                       9,638
                   3,851
            0.005
           2,697,830
 
30C
Assameka
1/1/2009
10/3/2013
                       6,884
                   2,755
            0.005
           1,927,736
 
15C
Alpha
2/25/2005
10/3/2013
                    22,609
                   8,744
            0.005
           6,270,616
 
15D
Osher
2/25/2005
10/3/2013
                    10,145
                   3,922
            0.005
           2,813,484
 
15E
Assameka
2/25/2005
10/3/2013
                       7,246
                   2,801
            0.005
           2,009,374
 
21A
Alpha
2/7/2006
10/3/2013
                    16,957
                 16,417
            0.005
           6,674,812
 
21B
Osher
2/7/2006
10/3/2013
                       7,609
                   7,367
            0.005
           2,995,213
 
21C
Assameka
2/7/2006
10/3/2013
                       5,435
                   5,261
            0.005
           2,139,181
 
15F
Alpha
8/25/2005
10/3/2013
                    15,287
                   1,994
            0.005
           3,456,233
 
15G
Osher
8/25/2005
10/3/2013
                       6,860
                       897
            0.005
           1,551,333
 
15H
Assameka
8/25/2005
10/3/2013
                       4,900
                       638
            0.005
           1,107,524
 
7B
Alpha
3/11/2004
10/3/2013
                    21,478
                 14,853
            0.005
           7,266,295
 
7C
Osher
3/11/2004
10/3/2013
                       9,638
                   6,662
            0.005
           3,260,030
 
7D
Assameka
3/11/2004
10/3/2013
                       6,884
                   4,762
            0.005
           2,329,136
               
 
 
2582
Momona
1/1/2009
10/3/2013
                    25,310
                   6,582
            0.005
           6,378,304
 
2581
Asher Brand
8/25/2005
10/3/2013
                       5,000
                   6,841
            0.005
           2,368,134
 
2582
Momona
8/25/2005
10/3/2013
                             -
                 10,024
            0.005
           2,004,800
               
 
   
Klepfish
various
on demand
                  130,500
                 32,069
            0.005
         32,513,744
 
2580
Hou Hua
5/9/2005
10/12/2006
                    20,000
                 11,651
            0.005
           6,330,137
 
2583
Lane Ventures
8/25/2005
10/3/2013
                    10,124
                   5,168
            0.005
           3,058,482
 
2583
Lane Ventures
1/1/2009
10/3/2013
                       6,000
                   2,642
            0.005
           1,728,441
                 
             360,723,838
                   
Total shares outstanding and issuable
           
             986,020,952
               
 
               
 
 
 Note A:  The Company expect to issue options to its directors for services
performed in 2012.
       
 The number of options issuable to each of the Company's five directors will be
calculated as follows:
                                                                               
 
 Note B:  The Company's Board of Directors adopted and its shareholders approved
 
         
 2011 Stock Award and Incentive Plan containing 100 million shares.
                           



 
32

--------------------------------------------------------------------------------

 
 
Schedule 5(w)


TRANSFER AGENT




Paul Sullivan
Relationship Manager
Computershare
350 Indiana Street, Suite 750, Golden CO 80401
T:  303.262.0678
F:  312.601.2312
Paul.Sullivan@computershare.com




 
33

--------------------------------------------------------------------------------

 
 
Schedule 9(e)


USE OF PROCEEDS




Purchase of all of the outstanding shares of Artisan Specialty Foods, Inc., an
Illinois corporation.




 
34

--------------------------------------------------------------------------------

 
 
Schedule 9(p)(iv)
 
TRANSACTIONS WITH PRINCIPALS




None.






 
35

--------------------------------------------------------------------------------

 